DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Response
	In response to the Remarks filed on 5/5/2022, claims 1-20 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, 10-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudko et al. (US Patent No. 7,007,396 B2) (previously cited) and Juravic et al. (US Publication No. 2013/0253376 A1) (previously cited).

	Regarding claim 1, Rudko et al. discloses a method of determining an appropriate replacement prosthetic heart valve size when performing a valve replacement procedure, the replacement prosthetic heart valves having a range of specific sizes, comprising: 
preparing a heart valve sizer for percutaneous advancement, the valve sizer including: 
i. a proximal handle (52) having an actuator (50) mounted for movement thereon (see Figure 7 and col. 4, line 38-44); 
ii. a shaft extending distally from the actuator and housing an actuation rod (40) axially displaceable by the actuator (see Figures 4-6 and col. 4, lines 16-44); and
iii. a sizing element (14) coupled to a distal end of the shaft, the step of preparing the sizer including ensuring the sizing element is in a first position (see Figures 5 and 5A and col. 4, lines 11-59); and 
inserting the sizer in the first position into a catheter (10) configured for percutaneous delivery and having a distal end (see Figure 5A and col. 4, lines 11-15); 
percutaneously advancing the distal end of the catheter to a heart valve annulus (see Figure 1);
advancing the sizer through the catheter and expelling the sizing element from the distal end of the catheter (see Figure 6); 
moving the actuator to cause displacement of the actuation rod and consequent outward radial expansion of the sizing element from the first to the second positions and into contact with the heart valve annulus (see Figures 4-6 and col. 4, lines 11-59 and col. 5, lines 1-9).   
It is noted Rudko et al. does not specifically teach the sizing element having a central hub with a central bore along a central axis that receives the actuation rod and a plurality of petals each radially movable between a radially retracted first position and a radially expanded second position, the petals being connected to transition between the first and second positions upon displacement of the actuation rod in the shaft, wherein the petals remain parallel to the axis of the hub while being displaced between the first and second positions, or a clutch mechanism connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, or the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction force imparted by the heart valve annulus against further outward radial expansion of the petals.  
However, Juravic et al. teaches the sizing element having a central hub (325) with a central bore along a central axis that receives the actuation rod (324) and a plurality of petals (102, 340) each radially movable between a radially retracted first position and a radially expanded second position, the petals being connected to transition between the first and second positions upon displacement of the actuation rod in the shaft (see [0088], [0098], and [0180]-[0184]), wherein the petals remain parallel to the axis of the hub while being displaced between the first and second positions (see [0016], [0036], [0053], [0087], [0097], [0166], and [0187]), and a clutch mechanism (3206) connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, and the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction force imparted by the heart valve annulus against further outward radial expansion of the petals (see Figure 32 and [0028], [0046], [0060], [0184]-[0185], and [0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rudko et al. to include a sizing element having a central hub with a central bore along a central axis that receives the actuation rod and a plurality of petals each radially movable between a radially retracted first position and a radially expanded second position, the petals being connected to transition between the first and second positions upon displacement of the actuation rod in the shaft, wherein the petals remain parallel to the axis of the hub while being displaced between the first and second positions, and a clutch mechanism connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, and the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction force imparted by the heart valve annulus against further outward radial expansion of the petals, as disclosed in Juravic et al., so as to maintains a stable orientation of the petals relative to the annulus during expansion (see Juravic et al.: [0166]) and prevent the device from causing tissue damage from over-expansion of the petals (see Juravic et al.: [0185]).
Regarding claim 2, Juravic et al. teaches the actuation rod acts on a plurality of first levers (110, 304) pivotally connected to the central hub that move outward in conjunction with a plurality of second levers (112, 304) pivotally connected to the central hub to radially displace the petals, and lengths of the first and second levers are the same (see Figures 1b, 1d, 3a, and 3b and [0166] and [0182]).
Regarding claim 3, Juravic et al. teaches the central hub comprises a generally cylindrical body having a series of radially-projecting axial ribs, and the first and second levers rotate about pins journaled in sides of adjacent axial ribs (see Figures 3a and 3b and [0182]).
Regarding claim 4, Juravic et al. teaches the actuation rod acts on small fingers on both the first and second levers so as to produce an outward force on both levers (see Figures 3a and 3b and [0182] and [0183]).  
Regarding claim 5, Juravic et al. teaches the first and second levers are connected together and move outward in a scissor-like fashion (see [0166], [0182], and [0183]).
Regarding claim 6, Juravic et al. teaches the actuation rod has a plurality of movement tabs projecting outward through axial slots in the central hub (see Figure 3b), and a distal end of each of the first levers connects via a pivot pin to a distal end of a sizing petal (see Figures 3a and 3b), and wherein a distal end of each of the second levers connects via a pivot pin to a fixed point at a distal end of the central hub (see Figure 3b), while a proximal end of each of the second levers connects via a pivot (342) to a proximal section (343) of the corresponding sizing petal, and wherein each pair of first and second levers are connected where the levers cross each other at midpoints thereof by a fulcrum pin (see Figures 3a and 3b). Juravic et al. teaches a proximal end of each of the first levers connecting to a distal end of shaft/handle via a pivot pin rather than the claimed arrangement of a proximal end of each of the first levers connecting the central hub. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central hub such that a proximal end of each of the first levers connects to the central hub via a pivot pin, since such a modification would not alter the operation of the device and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, Juravic et al. teaches the actuator comprises an actuator ring (336; where button 336 is ring shaped or, alternatively, button 336 may instead be a rotating dial) mounted for rotation on the handle (see [0181]), and the actuation rod is fixed with respect to a clutch ring (344) that is coupled for rotation to the actuator ring via the clutch mechanism (see [0185], [0189], and [0218]), and wherein the clutch ring is connected via a screw thread (see Figure 3d) to the handle so that rotation of the clutch ring causes axial movement of the actuation rod (see Figures 3a-d and [0184] and [0189]).
Regarding claim 10, Juravic et al. teaches the actuator comprises an actuator ring (336; where button 336 is ring shaped or, alternatively, button may instead be a rotating dial) mounted for rotation on the handle (see [0181]), and the actuation rod is fixed with respect to a clutch ring (344) that is coupled for rotation to the actuator ring via the clutch mechanism (see [0185], [0189], and [0218]), and wherein the handle also includes a window at one circumferential location and the clutch ring has a number of numerical markings (118, 218, 318) thereon indicating different sizes of replacement prosthetic heart valves (see also Rudko et al.: Figures 4 and 7 and col. 4, lines 45-59 and col. 5, lines 1-9), the numerical markings being sized and aligned to show one at a time through the window on the handle upon rotation of the clutch ring relative to the handle such that a desired valve size shows through the window when the clutch mechanism slips (see [0173] and [0179]).
Regarding claim 11, Rudko et al. discloses a method of determining an appropriate replacement prosthetic heart valve size when performing a valve replacement procedure, the replacement prosthetic heart valves having a range of specific sizes, comprising: 
preparing a heart valve sizer for percutaneous advancement, the valve sizer including: 
i. a proximal handle (52) having an actuator (50) mounted for movement thereon (see Figure 7 and col. 4, lines 38-44);
ii. a shaft extending distally from the actuator and housing an actuation rod (40) axially displaceable by the actuator (see Figures 4-6 and col. 4, lines 16-44); and
iii. a sizing element (14) coupled to a distal end of the shaft (see Figures 4-6 and col. 4, lines 11-59), the step of preparing the sizer including ensuring the sizing element is in a first position (see Figures 5 and 5A and col. 4, lines 11-59); 
inserting the sizer in the first position into a catheter (10) configured for percutaneous delivery and having a distal end (see Figure 5A and col. 4, lines 11-15);
percutaneously advancing the distal end of the catheter to a heart valve annulus (see Figure 1); 
advancing the sizer through the catheter and expelling the sizing element from the distal end of the catheter (see Figure 6); 
moving the actuator to cause displacement of the actuation rod and consequent outward radial expansion of the sizing element from the first to the second positions and into contact with the heart valve annulus (see Figures 4-6 and col. 4, lines 11-59 and col. 5, lines 1-9).
It is noted Rudko et al. does not specifically teach the sizing element having a plurality of petals each radially movable between a radially retracted first position and a radially expanded second position upon displacement of the actuation rod in the shaft, wherein the sizing element has a diameter of less than 6 mm when the petals are in the radially retracted first positions, or a clutch mechanism connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, or the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction force imparted by the heart valve annulus against further outward radial expansion of the petals.
However, Juravic et al. teaches the sizing element (325) having a plurality of petals (102, 340) each radially movable between a radially retracted first position and a radially expanded second position upon displacement of the actuation rod (324) in the shaft, wherein the sizing element has a diameter of less than 6 mm when the petals are in the radially retracted first positions (see [0088], [0098], and [0180]-[0184]), and a clutch mechanism (3206) connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, or the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction force imparted by the heart valve annulus against further outward radial expansion of the petals (see Figure 32 and [0028], [0046], [0060], [0184]-[0185], and [0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rudko et al. to include a sizing element having a plurality of petals each radially movable between a radially retracted first position and a radially expanded second position upon displacement of the actuation rod in the shaft, wherein the sizing element has a diameter of less than 6 mm when the petals are in the radially retracted first positions, and a clutch mechanism connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, and the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction force imparted by the heart valve annulus against further outward radial expansion of the petals, as disclosed in Juravic et al., so as to maintains a stable orientation of the petals relative to the annulus during expansion (see Juravic et al.: [0166]) and prevent the device from causing tissue damage from over-expansion of the petals (see Juravic et al.: [0185]).
Regarding claim 12, Juravic et al. teaches the sizing element has a central hub (325) with a central bore along a central axis that receives the actuation rod, and the actuation rod acts on a plurality of first levers (110, 304) pivotally connected to the central hub that move outward in conjunction with a plurality of second levers (112, 304) pivotally connected to the central hub to radially displace the petals, and lengths of the first and second levers are the same (see Figures 1b, 1d, 3a, and 3b and [0166] and [0182]).
Regarding claim 13, Juravic et al. teaches the central hub comprises a generally cylindrical body having a series of radially-projecting axial ribs, and the first and second levers rotate about pins journaled in the sides of adjacent axial ribs (see Figures 3a and 3b and [0182]).
Regarding claim 14, Juravic et al. teaches the actuation rod acts on small fingers on both the first and second levers so as to produce an outward force on both levers (see Figures 3a and 3b and [0182] and [0183]).
Regarding claim 15, Juravic et al. teaches the first and second levers are connected together and move outward in in a scissor-like fashion (see [0166], [0182], and [0183]).
Regarding claim 16, Juravic et al. teaches the actuation rod has a plurality of movement tabs projecting outward through axial slots in the central hub (see Figure 3b), and a distal end of each of the first levers connects via a pivot pin to a distal end of a sizing petal (see Figures 3a and 3b), and wherein a distal end of each of the second levers connects via a pivot pin to a fixed point at a distal end of the central hub (see Figure 3b), while a proximal end of each of the second levers connects via a pivot pin (342) to a proximal section (343) of the corresponding sizing petal, and wherein each pair of first and second levers are connected where the levers cross each other at midpoints thereof by a fulcrum pin (see Figures 3a and 3b). Juravic et al. teaches a proximal end of each of the first levers connecting to a distal end of shaft/handle via a pivot pin rather than the claimed arrangement of a proximal end of each of the first levers connecting the central hub. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central hub such that a proximal end of each of the first levers connects to the central hub via a pivot pin, since such a modification would not alter the operation of the device and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 18, Juravic et al. teaches the actuator comprises an actuator ring (336; where button 336 is ring shaped or, alternatively, button 336 may instead be a rotating dial) mounted for rotation on the handle (see [0181]), and the actuation rod is fixed with respect to a clutch ring (344) that is coupled for rotation to the actuator ring via the clutch mechanism (see [0185], [0189], and [0218]), and wherein the clutch ring is connected via a screw thread (see Figure 3d) to the handle so that rotation of the clutch ring causes axial movement of the actuation rod (see Figures 3a-d and [0184] and [0189]).
Regarding claim 20, Juravic et al. teaches the actuator comprises an actuator ring (336; where button 336 is ring shaped or, alternatively, button may instead be a rotating dial) mounted for rotation on the handle (see [0181]), and the actuation rod is fixed with respect to a clutch ring (344) that is coupled for rotation to the actuator ring via the clutch mechanism (see [0185], [0189], and [0218]), and wherein the handle also includes a window at one circumferential location and the clutch ring has a number of numerical markings (118, 218, 318) thereon indicating different sizes of replacement prosthetic heart valves (see also Rudko et al.: Figures 4 and 7 and col. 4, lines 45-59 and col. 5, lines 1-9), the numerical markings being sized and aligned to show one at a time through the window on the handle upon rotation of the clutch ring relative to the handle such that a desired valve size shows through the window when the clutch mechanism slips (see [0173] and [0179]).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudko et al. and Juravic et al., further in view of Yang et al. (US Patent No. 7,556,646 B2) (previously cited).

Regarding claims 7 and 17, it is noted neither Rudko et al. nor Juravic et al. specifically teach the central hub comprises a generally cylindrical member having a plurality of axial recesses between axial ribs on an outer surface that receive and accommodate the first and second levers as well as the petals in the radially retracted first positions so as to form a cylinder, with outer surfaces of the petals lying flush with the ribs. However, Yang et al. teaches the central hub (32, 34) comprises a generally cylindrical member having a plurality of axial recesses (70) between axial ribs on an outer surface that receive and accommodate the first and second levers (46, 48) as well as the petals in the radially retracted first positions so as to form a cylinder, with outer surfaces of the petals lying flush with the ribs (see Figures 1-3B and col. 8, lines 16-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rudko et al. and Juravic et al. to include the central hub comprises a generally cylindrical member having a plurality of axial recesses between axial ribs on an outer surface that receive and accommodate the first and second levers as well as the petals in the radially retracted first positions so as to form a cylinder, with the outer surfaces of the petals lying flush with the ribs, as disclosed in Yang et al., so as to provide a low profile for introduction into and passage through the vascular system (see Yang et al.: col. 8, lines 20-22).

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudko et al. and Juravic et al., further in view of Hinnenkamp et al. (US Patent No. 5,814,098) (previously cited).

Regarding claims 9 and 19, it is noted neither Rudko et al. nor Juravic et al. specifically teach the clutch ring is coupled for rotation to the actuator via a plurality of bearings biased by springs into detents. However, Hinnenkamp et al. teaches a clutch ring is coupled for rotation to the actuator via a plurality of bearings (94) biased by springs (92) into detents (98) (see Figure 4A and col. 5, lines 30-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rudko et al. and Juravic et al. to include the clutch ring is coupled for rotation to the actuator via a plurality of bearings biased by springs into detents, as disclosed in Hinnenkamp et al., so as to expand and contract the sizing element radially from a reference axis to measure the annulus of the heart where the prosthetic heart valve will be positioned so that the surgeon or other medical personnel know the correct size of the prosthetic heart valve to implant (see Hinnenkamp et al.: col. 4, lines 1-8).

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that modifying the device of Rudko would require a major revision that would yield a more complicated device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998). The Examiner notes that the incorporation of petals that remain parallel to the axis is not a major revision and is easily within the level of ordinary skill in the art. Additionally, the Examiner disagrees with Applicant’s position that the manually controlled valve sizer of Rudko carries no risk of over-expanding the tissue and the clutch mechanism of Juravic would add unnecessary complexity. The incorporation of a clutch mechanism into the device of Rudko provides a clear improvement by automatically stopping expansion when a force threshold is met and also providing an alert to the user to indicate that the device is applying too much, or too little force (see Juravic: [0185]), rather than relying on the physician to determine when an appropriate amount of resistance is felt at knob (see Rudko: col. 4, lines 55-59).
In response to applicant's argument that Juravic, which describes a vaginal dilator rather than an expandable heart valve sizer, is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Juravic is reasonably pertinent to the field of heart valve sizing. In particular, the advantages provided by the petals that remain parallel to the device axis during expansion are relevant to heart valve sizing in that they would allow the sizer be positioned precisely at the location of the tissue annulus and without excessively distorting the tissue annulus. Similarly, the clutch mechanism would minimize potential damage to the heart valve/annulus by preventing over-expansion of the petals.
In response to Applicant's arguments against the references individually, specifically that Rudko does not teach a step of “continuing to expand the petals outward” once the sizer is in contact with the heart valve annulus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The above rejection instead relies on Juravic to teach this limitation, in particular see [0184]-[0185], which describe continuing to expand and dilate tissue at a predetermined and controlled force to maximize effectiveness of the device while preventing the device itself from causing tissue damage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791